Citation Nr: 0312890	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-11 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





REMAND

The veteran, who had active service from December 1941 to 
October 1945, died in December 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The Board remanded this issue in January 2001 for 
development.

In December 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence, to include an April 2003 VA examination 
report.  The Federal Circuit stated in the opinion, "[E]ven 
though the amendments to § 19.9 may further the VA's stated 
objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis added).

The Board notes that the April 2003 VA examiner's opinion is 
ambiguous with respect to the appellant's claim of service 
connection for the cause of the veteran's death.  In 
pertinent part, The Board requested in the December 2002 
development instructions that the examiner determine whether 
it was "at least as likely as not" that the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
"aided or lent assistance to the production of death".

The April 2003 VA examiner noted in the report that PTSD 
"could have aided or lent assistance to the production" of 
the veteran's death.  The examiner did not address the issue 
in the terms requested by the Board.  The term "could" 
connotes an opinion based on speculation as opposed to "at 
least as likely as not", which is a higher standard.  The 
Board finds that the RO should request that the same examiner 
who wrote the April 2003 VA examination should be contacted 
and asked to clarify the findings and specify whether it was 
"at least as likely as not" that the service-connected PTSD 
"aided or lent assistance to the production" of the 
veteran's death.  

Finally, in the Board's January 2001 Remand, the Board 
instructed the RO to issue a statement of the case addressing 
the issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  
This was not done.  

In no case will a Supplemental Statement of the Case be 
used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case, or to respond to a notice of 
disagreement on newly appealed issues that were not 
addressed in the Statement of the Case. The agency of 
original jurisdiction will respond to notices of 
disagreement on newly appealed issues not addressed in 
the statement of the case using the procedures in §§ 
19.29 and 19.30 of this part (relating to statements of 
the case).

38 C.F.R. § 19.31(a) (2002)

According to the record, in September 2002 the RO issued a 
supplemental statement of the case regarding this issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  This September 2002 
supplemental statement of the case does not qualify as a 
statement of the case pursuant to 38 C.F.R. § 19.31.  On 
remand, the RO must issue a statement of the case as detailed 
below.  Where there is a notice of disagreement, a remand, 
not referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In order to ensure due process to the appellant, this case 
must be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The RO should contact the VA 
physician who examined the claims files 
in April 2003.  Please ask the VA 
physician to clarify the findings, and 
specify whether it was "likely," "at 
least as likely as not," or "unlikely" 
that the service-connected PTSD "aided 
or lent assistance to the production" of 
the veteran's death.  The term, "as 
likely as not," does not mean that a 
finding is within the realm of medical 
possibility, but rather that, based on 
the medical evidence of record, it is 
just as medically sound to find that PTSD 
contributed substantially to cause death 
as to find that it did not.

3.  If the April 2003 VA physician in 
unavailable, the RO should make 
arrangements with the appropriate VA 
medical facility to obtain a medical 
opinion from a cardiologist.  Send the 
claims folder to the cardiologist for 
review.  After review of all of the 
evidence, the cardiologist should 
determine whether it is "likely," "at 
least as likely as not," or "unlikely" 
that service connected PTSD "contributed 
substantially or materially" to the 
veteran's death, "combined to cause 
death," "aided or lent assistance to 
the production of death," or had "a 
material influence in accelerating 
death."  After review of all of the 
evidence, the cardiologist should 
determine whether it is at least as 
likely as not that the veteran had 
hypertension during service, from 
December 1941 to October 1945, or within 
one year of the October 1945 separation 
from service.

If the service connected PTSD cannot be 
medically linked or attributed to 
contributing substantially or materially 
to the veteran's death, combining to 
cause death, aiding or lending assistance 
to the production of death, or having a 
material influence in accelerating death, 
or hypertension cannot be linked to 
service, or within one year of discharge 
from service, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the cardiologist 
should clearly and specifically so 
specify in the report.

4.  After completing the foregoing steps, 
the RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for cause of the 
veteran's death, in light of the evidence 
received since the September 2002 
supplemental statement of the case.  If 
the claim is denied, the RO should issue 
a supplemental statement of the case to 
the appellant and her representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, including the April 2003 VA 
examination report, and discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

5.  The RO should also issue a statement 
of the case addressing the issue of 
entitlement to dependency and indemnity 
compensation under the provisions of 
38 U.S.C.A. § 1318.  38 C.F.R. § 19.31.  
All appropriate appellate procedures 
should then be followed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




